Filed Pursuant to Rule 424(b)(3) Registration No. 333-200063 SUPPLEMENT TO PROXY STATEMENT/PROSPECTUS FOR THE ANNUAL MEETING OF SHAREHOLDERS To Be Held on February 19, 2015 Thisproxystatement/prospectus supplement(the “ProxySupplement”) amends, supplements and updates the definitive proxy statement of Rocky Mountain Chocolate Factory, Inc., a Colorado corporation (the “Company,” “RMCF,” “we,” “our” and “us”) filed with the Securities and Exchange Commission on January 8, 2015 (the “Proxy Statement”) regarding the Annual Meeting of Shareholders of the Company to be held on Thursday, February 19, 2015 at 10:00 a.m. local time at The Doubletree Hotel, 501 Camino Del Rio, Durango, Colorado 81301 (the “Annual Meeting”). Except as amended, supplemented or updated by thisProxySupplement, all information set forth in the Proxy Statement remains unchanged and should be considered in casting your vote by proxy or in person at the Annual Meeting. To the extent that information in this Proxy Supplement differs from, conflicts with, or updates information contained in the Proxy Statement, the information in this ProxySupplementis more current and shall prevail. As described in the Proxy Statement, we are asking shareholders to vote on a proposal to reorganize our company into a holding company (Proposal 1), which we refer to as the “Reorganization Proposal,” pursuant to which our present company will become a subsidiary of a newly formed Delaware corporation with the same name, Rocky Mountain Chocolate Factory, Inc., which we refer to in the Proxy Statement as “Newco,” and all stockholders of the Company will become the stockholders of Newco. The purpose of thisProxy Supplementis to update the Proxy Statement to inform you that, on February 16, 2015, our Board of Directors has amended certain corporate governanceprovisions of Newco’s Amended and Restated Certificate of Incorporation (the “Newco Certificate of Incorporation”) and Amended and Restated Bylaws (the “Newco Bylaws”). The Newco Certificate of Incorporation and Newco Bylaws were amended to: (i) Remove the Delaware exclusive forum provision from both the Newco Certificate of Incorporation and Newco Bylaws; (ii) Amend the Newco Certificate of Incorporation and Newco Bylaws to allow special meetings of stockholders to be also called by a holder or holders of at least 25% of all shares entitled to vote at such meeting, provided that such holder or holders have continuously held at least 25% of all shares entitled to vote at the meeting for a period of two years prior to such special meeting of stockholders; (iii) Amend the Newco Certificate of Incorporation and Newco Bylaws to allow directors to be removed for any reason by the affirmative vote of the holders of at least a majority of the shares then entitled to vote at an election of directors; and (iv) Remove the litigation costs fee-shifting provision from the Newco Bylaws. Revised versions of the Newco Certificate of Incorporation and Newco Bylaws are attached to this Proxy Supplement as Annexes II and III , respectively, and such documents amend and restate in their entirety Annexes II and III , respectively, contained in the Proxy Statement. All references in the Proxy Statement to Annexes II and III shall refer to Annexes II and III in this Proxy Supplement. Your vote is very important. The Board of Directors encourages you to consider the information in the Proxy Statement, as amended by this Proxy Supplement, when considering how you will vote on the Reorganization Proposal and the other proposals contained in the Proxy Statement . The Board of Directors unanimously recommends a vote “FOR” the Reorganization Proposal. If you have not voted your shares, the Board of Directors encourages you to submit your vote as soon as possible by following the instructions in the Notice of Internet Availability of Proxy Materials previously sent to you, or the instructions previously sent to you by your broker or nominee. I f you have already submitted your vote and wish to change your vote, please follow the instructions as set forth under “Solicitation and Revocability of Proxies” in the Proxy Statement, which provides that a person giving his or her proxy has the power to revoke it at any time before it is exercised at the Annual Meeting by (1) re-submitting his or her vote by telephone or online, (2) delivering written notice of revocation to our Secretary at our principal offices at 265 Turner Drive, Durango, Colorado 81303, (3) duly executing and delivering a proxy for the Annual Meeting bearing a later date, or (4) if a record holder of our common stock, voting in person at the Annual Meeting. The following information amends, supplements and, where applicable, replaces the information under the headings “Risk Factors,” and “Description of Newco Capital Stock” and “Comparative Rights of Holders of Newco Capital Stock and RMCF Capital Stock” under Proposal 1 - The Reorganization Proposal of the Proxy Statement. The information below may not contain all the information that is i mportant to you with respect to Proposal 1 - The Reorganization Proposal . We urge you to read this Proxy Supplement and the Proxy Statement carefully, including the attached Annexes and the other documents incorporated by reference in the Proxy Statement UPDATES TO RISK FACTORS The second bullet of the risk factor entitled “ As a stockholder of a Delaware corporation, your rights after the Reorganization will be different from, and may be less favorable than, your current rights as a shareholder of a Colorado corporation ” relating to shareholders ability to call special meetings is deleted in its entirety. The risk factor entitled “ Newco’s bylaws provide that if any current or prior stockholder brings an unsuccessful action against Newco or its officers or directors,then they may be obligated to pay Newco’s litigation costs in connection with such unsuccessful action, which could have the effect of discouraging litigation, including claims brought by Newco’s stockholders ” is deleted in its entirety. UP DATES TO DESCRIPTION OF NEWCO CAPITAL STOCK The subsection entitled “Stockholder Action; Special Meetings of Stockholders” in “Description of Newco Capital Stock” under Proposal 1 - The Reorganization Proposal of the Proxy Statement is amended and restated in its entirety as follows: Stockholder Action; Special Meetings of Stockholders The certificate of incorporation provides that any action required or permitted to be taken by stockholders at an annual meeting or special meeting of the stockholders may only be taken at an annual or special meeting before which it is properly brought, and not by written consent without a meeting. The certificate of incorporation and bylaws also provide that special meetings of stockholders may be called by (i) the Board of Directors, (ii) the chairman of the Board of Directors or (iii) a holder(s) of at least 25% of all the shares entitled to vote at the meeting, provided that such holder(s) has continuously held at least 25% of all the shares entitled to vote at the meeting for a period of two years prior to such special meeting of stockholders of Newco. The subsections entitled “Forum Selection” and “Litigation Costs” in “Description of Newco Capital Stock” under Proposal 1 - The Reorganization Proposal of the Proxy Statement are deleted in their entirety. UP DATES TO DESCRIPTION OF C OMPARATIVE RIGHTS OF HOLDERS OF NEWCO CAPITAL STOCK AND RMCF CAPITAL STOCK The following subsections in “Comparative Rights of Holders of Newco Capital Stock and RMCF Capital Stock” under Proposal 1 - The Reorganization Proposal of the Proxy Statement are amended and restated in their entirety as follows: Ri ghts of Holders of RMCF Common Stock Rights of Holders of Newco Common Stock Removal of Directors: Consistent with the CBCA, RMCF’s bylaws provide that its shareholders may remove directors of the company, with or without cause, by a vote of the holders of a majority of the shares then entitled to vote at an election of directors. Newco’s bylaws provide that members of Newco’s Board of Directors may be removed by the affirmative vote of the holders of a majority of the shares then entitled to vote at an election of directors. - 2 - Ri ghts of Holders of RMCF Common Stock Rights of Holders of Newco
